Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledge is made of applicant’s amendment dated 12/24/2020. Claims 1, 10, 12 and 18 have been amended. 
Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…a width of the opening of the common electrode in the first direction is substantially equal to a width of the first via of the first insulating layer in the first direction; a second insulating layer, covering the common electrode, having a second via communicated with the opening and the first via, wherein the fourth side of the opening of the common electrode is not adjacent to the first via and the second via; a pixel electrode, disposed on the second insulating layer and electrically connected with the thin film transistor through the second via of the second insulating layer, the opening of the common electrode and the first via of the first insulating layer; and a scan line and a data line, electrically connected with the source and the gate of the thin film transistor, respectively, wherein the pixel electrode has a connection portion and a main portion, the connection portion is overlapped with the first via of the first insulating layer, the main portion is disposed outside the first via of the first insulating layer, the connection portion and the main portion are arranged in the second direction, and the first direction is perpendicular to the second direction, wherein the data lines of the plurality of pixel units are arranged in the first direction, the scan lines of the plurality of pixel units are arranged in the second direction, and the first direction of the second direction are staggered with each other.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-9 are allowed by virtue of their dependency.
The primary reason for the allowance of the independent claim 10 is the inclusion of the limitation 
“…the pixel array substrate further comprises: a touch signal line, disposed between the data lines of two adjacent pixel units and extending along the second direction; a connection electrode, located above the touch signal line and electrically connected between two of the common electrodes of two adjacent pixel units; and a bridge electrode, electrically connected between the touch signal line and the connection electrode, wherein the bridge electrode is located between two of the pixel electrodes of two adjacent pixel units and separated from the pixel electrodes, the second insulating layer has a via, the bridge electrode is electrically connected with the connection electrode through the via, and a portion of the via is overlapped with the touch signal line.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 10. Claims 11-20 are allowed by virtue of their dependency.

Nakata et al. US 2014/0340607, Noh et al. US 2017/0052417 and Hu et al. US 2019/0227671 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871